Citation Nr: 9933600	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  97-05 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right knee disorder.


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to 
February 1996.  Her appeal comes before the Board of 
Veterans' Appeals (Board) from a May 1996 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  The appeal of her denial for a 
bilateral knee condition was remanded by the Board in May 
1998 to obtain an X-ray taken in April 1996 and to afford the 
veteran a VA orthopedic examination.  In August 1999, the RO 
granted service connection at a zero percent (noncompensable) 
evaluation for left knee, degeneration of the lateral 
cartilage.  Because the August 1999 rating decision is a 
grant of the benefit sought regarding the left knee, that 
issue will not be considered by the Board.  Thus, only the 
question of service connection for a right knee disorder 
remains before the Board.


FINDING OF FACT

The veteran has offered no competent medical evidence that 
she is currently suffering from a right knee disorder.


CONCLUSION OF LAW

The claim of entitlement to service connection for a right 
knee disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that she is entitled to service 
connection for a right knee disorder.  The Board acknowledges 
her contention; however, the threshold question is whether 
the veteran has presented a well-grounded claim for service 
connection.  A well-grounded claim is one that is plausible, 
capable of substantiation, or meritorious on its own.  See 38 
U.S.C.A. § 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive, it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the claimant 
in developing the facts pertinent to the claim, and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish a claim for service connection as well grounded, 
the veteran must demonstrate the existence of a current 
disability, the incurrence or aggravation of a disease or 
injury in service, and a nexus between the current disability 
and the in-service disease or injury.  Id. at 1467-68.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran was treated for knee problems on numerous 
occasions during service from July 1993 to October 1994, and 
she had various diagnoses regarding her knees, to include 
Osgood-Schlatter's disease, patella tendonitis, 
chondromalacia, and retropatellar pain syndrome.  During her 
military separation examination, the veteran reported her 
continuing knee problems; however, no findings regarding her 
knees were made at that time.

No diagnosis was made regarding the veteran's right knee 
during an April 1996 VA examination despite an examination of 
the musculoskeletal system.  The veteran maintains that the 
VA examiner only looked at her knees, never physically 
examining them.  The Board observes that she did not want her 
deep tendon reflexes checked because she thought the reflex 
hammer would cause her knee pain.  The X-ray pending at the 
time of the April 1996 examination has since been associated 
with the claims file.  The examiner stated "bilateral knees 
are considered negative."

A November 1998 VA examination reflects that the veteran's 
right knee was stable, and it did not show any evidence of 
any pathological condition.  On physical examination, the 
veteran was not wearing a knee brace and she walked well with 
normal heel-toe gait.  Squatting was possible at 45 degrees 
of knee flexion complaining of pain in the knees.  The right 
knee was normally aligned, and there was no swelling or 
effusion.  Patellar position was normal and patellar 
translation was normal.  Active extension was good without 
complaints.  The joint line was not tender.  McMurray, 
drawer, and Lachman tests were negative.  Pivot shift was 
negative.  The tibial tubercle was not enlarged and it was 
not tender on either side.  The range of motion was 0-140 
degrees.  An X-ray was essentially normal.  The VA examiner 
diagnosed a normal right knee without evidence of cartilage 
or ligament pathology.  Moreover, an MRI report of the right 
knee indicated:

"The bone marrow signal intensity is 
normal and no evidence of contusion or 
fracture.  Both the medial and lateral 
menisci are well imaged and demonstrate 
size, shape, and signal intensity.  A 
tear is not seen.  The cruciate and 
collateral ligaments are intact.  The 
quadriceps and patellar ligaments are 
well maintained.  No evidence of joint 
effusion or Baker's cyst.  Normal MRI of 
the right knee."

Although the veteran complained of right knee pain while she 
was in service, she has not offered competent medical 
evidence that she is currently suffering from a right knee 
disorder.  The Board concludes this claim is not well 
grounded on the basis that the veteran has not shown a 
current disability on which a grant of benefits could be 
based.  In fact, VA examination reports dated April 1996 and 
November 1998 affirmatively show that the veteran is not 
suffering from a right knee disorder.  Although the veteran 
has contended she has a right knee disorder, she is a 
layperson without the medical training, education, or 
expertise to qualify her to make a medical determination.  
Thus, her contentions standing alone do not constitute 
competent medical evidence of a current disability.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 (1992).

The Board is not aware of the existence of additional 
relevant evidence that could serve to well ground the 
veteran's claim.  As such, there is no further duty on the 
part of VA under 38 U.S.C.A § 5103(a) to notify the veteran 
of the evidence required to complete her application for 
service connection for the claimed disability.  See McKnight 
v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the veteran of the elements necessary to well 
ground her claim and to explain why her current attempt 
fails.


ORDER

Entitlement to service connection for a right knee disorder 
is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

